DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “inner sides of the separating assemblies,” of claim 1, 
the base, of claim 1, 
a plurality of pin holes are evenly distributed in an upper end surface of each of the satellite bodies, of claim 2,
hole sites fixedly connected with the satellite bearing rods, of claim 2,
the satellite body has “a hexagonal prism configuration,” of claim 3, 
a column, of claim 5,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The inner sides of the separating assemblies are not referenced in any of the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because: lead lines for ref. 3 in figure 1, ref. 1-4 in figure 3, do not point to a particular structure, but open space. It is unclear which part of the drawing is referenced since it is unclear exactly what area the lead line is drawn to.  What part is ref. 3 or ref. 1-3?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites “A locking and separating mechanism, which is capable of achieving…” Not clear if what follows the term “capable of” is a required limitation.
Claim 1 recites “the locking assemblies (2) are connected with a base”. Not clear from the claim or the specification which part is considered the base. The base is not referenced in the drawings and what appears as would be a base, ref. 1-1, in figure 3 is disclosed as a carrying platform. 
claim 2 recites “hole sites fixedly connected with the satellite bearing rods”. Not clear from the claim or the specification what are the hole sites. Hole sites are not referenced in the drawings. Are the hole sites the same as pin holes in the upper end surface of the satellites?
Claim 2 recites the limitations "the previous satellite body", “the next satellite body”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “when a system is in a locked state”. Not clear from the claim or the specification what “system” is referred to. Is this the system of the rocket or of the locking or the separating mechanism?
Claim 10 recites the limitation " the last degree of freedom". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “when a system is in a locked state, through cooperation of cylindrical structures with variable diameters at upper ends of satellite bearing rods (1-3) of a satellite body (1-2) below with cylindrical tube structures with variable diameters at lower ends of satellite bearing rods (1-3) of a satellite body (1-2) above”. The limitation is not clear. Are the “cylindrical structures with variable diameters” the same as satellite bearing rods? These cylindrical structures are not referenced in the drawings.  What does the term “of a satellite body below” refer to? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticpated by Holemans et al (11267591).
In regards to claim 1, Holemans discloses a locking and separating mechanism, which is capable of achieving sequential release of multiple satellites, comprising 
a satellite group (seen at least in Fig. 2 comprising ref. 220), 
two sets of locking assemblies (Fig. 2 refs. 230 top of stack, also seen in Fig. 3A, plurality of assemblies comprising at least refs. 235, 230, C4:53 “Terminator component: a topmost structure in the stack of spacecraft, configured to preload the stack to the baseplate” accordingly assemblies to lock in place the satellite stack) and two sets of separating assemblies (comprising ref. 230), 
wherein the satellite group comprises a plurality of satellite bodies (Fig. 2 comprising refs. 221-229), 
the locking assemblies are located above the satellite group (as seen in Fig. 2, also disclosed in C4:53), 
the locking assemblies are connected with a base (as seen in Fig. 2, located at ref. 270, considered a base, and connected to locking assemblies by way of one or more intermediate elements), the two sets of locking assemblies are arranged symmetrically at a diagonal line of the satellite group (as seen in Fig. 3A, refs. 235 oriented at diagonal corners), 
the two sets of separating assemblies are arranged symmetrically on two opposite sides of the satellite group (as seen in Fig. 3A, refs. 230 oriented at diagonal corners), bottom parts of the separating assemblies are fixedly connected with the base (as seen in Fig. 2 connected at the base by way of one or more intermediate elements comprising ref. 240), and inner sides of the separating assemblies are connected with the satellite group (as seen in Fig. 2 connected to inner sides by way of one or more intermediate elements); and the locking assemblies compress the satellite group (C3:11 "The threaded rods are screwed into the terminator component, thereby preloading the stack to the baseplate to withstand the loads introduced during launch”), and the separating assemblies separate the satellite bodies one by one (Holemans C3:24 discloses separate release of each satellite in stack).

Allowable Subject Matter
Claim 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display stacked satellite dispensers with different mechanisms to secures the stack in place. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642